     Case 3:19-cv-00113-MMD-WGC Document 10 Filed 04/21/21 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6      JAMAL MARSHALL,                                   Case No. 3:19-cv-00113-MMD-WGC

7                                     Plaintiff,                       ORDER
              v.
8
       WASHOE COUNTY JAIL, et al.,
9
                                  Defendants.
10
11           This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

12    by Jamal Marshall, a former state prisoner. On March 19, 2021, the Court issued an order

13    directing Marshall to file his updated address by April 16, 2021. (ECF No. 8.) The deadline

14    has now expired, and Marshall has not filed his updated address or otherwise responded

15    to the Court’s order.

16           District courts have the inherent power to control their dockets and “[i]n the

17    exercise of that power, they may impose sanctions including, where appropriate . . .

18    dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

19    (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

20    to prosecute an action, failure to obey a court order, or failure to comply with local rules.

21    See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

22    noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

23    (affirming dismissal for failure to comply with an order requiring amendment of complaint);

24    Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to

25    comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone

26    v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure

27    to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

28    (affirming dismissal for lack of prosecution and failure to comply with local rules).
     Case 3:19-cv-00113-MMD-WGC Document 10 Filed 04/21/21 Page 2 of 3


1            In determining whether to dismiss an action for lack of prosecution, failure to obey

2     a court order, or failure to comply with local rules, the court must consider several factors:

3     (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

4     manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

5     disposition of cases on their merits; and (5) the availability of less drastic alternatives.

6     See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

7     130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

8            Here, the Court finds that the first two factors, the public’s interest in expeditiously

9     resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

10    dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
11    dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

12    in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

13    West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

14    disposition of cases on their merits—is greatly outweighed by the factors in favor of

15    dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

16    the court’s order will result in dismissal satisfies the “consideration of alternatives”

17    requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

18    at 1424. The Court’s order requiring Marshall to file his updated address by April 16, 2021,

19    expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with

20    this order, this case will be subject to dismissal without prejudice.” (ECF No. 8.) Thus,
21    Marshall had adequate warning that dismissal would result from his noncompliance with

22    the Court’s order to file his updated address by April 16, 2021.

23    ///

24    ///

25    ///

26    ///

27    ///
28    ///


                                                    2
     Case 3:19-cv-00113-MMD-WGC Document 10 Filed 04/21/21 Page 3 of 3


1           It is therefore ordered that this action is dismissed without prejudice based on

2     Marshall’s failure to file an updated address in compliance with this Court’s March 19,

3     2021, order.

4           The Clerk of Court is directed to close this case.

5           DATED THIS 21st Day of April 2021.

6

7

8                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
9

10
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                  3
